 70DECISIONSOF NATIONALLABOR RELATIONS BOARDcrew of the research laboratory and the light cleaning crew, but ex-cluding mail register, file, stored records, and all other clerks, recep-tionists,mail sorters, typists, night service board operator, steno-grapher, secretary, personnel director, auditors, telephone operators,and all other office and clerical employees, cigar stand attendants,watchmen, professional employees, confidential employees, mainte-nance foremen, operations foremen, day service foremen, carpentershop foremen, warehouse foremen, elevator operator foremen, electri-cal supervisor, shipping supervisor, office supervisor, mail sectionsupervisor, the housekeeper, assistant manager, and manager at thehotel, janitor foremen, combination foremen, and all other super-visors as defined in the amended Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]HOLLYWOOD MAXWELLCo.andINTERNATIONALLADIES'GARMENTWORKERS'UNION,AFL,PETITIONER.CaseNo.17-1?C-1122.November 20,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Irwig, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of production and shippingdepartment employees at the Employer's Topeka, Kansas, plant, ex-cluding maintenance men, designers, office and clerical employees,guards, watchmen, and supervisors as defined in the Act.97 NLRB No. 13. HOLLYWOOD MAXWELL CO.71Except for the Petitioner's proposed exclusion of the maintenancemen, the parties are in agreement concerning the composition of theunit.The Employer employs only one maintenance man. As thePetitioner has given no reason for excluding this employee, whoseinterests are clearly related to those of the production employees,and as he would otherwise be unrepresented, we shall include him inthe unit.We therefore find that all production, maintenance, and shippingemployees at the Employer's Topeka, Kansas, plant including theinspectors and the janitor, but excluding designers, office and clericalemployees, guards, watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Employer contends that the petition is premature becauseof the contemplated expansion in the size of the Topeka operations,whereby the present employee complement of 95 will be increased to anexpected complement of 250 employees.The Petitioner requests animmediate election.The Employer began operations in Topeka on April 13, 1950, with50 employees, and moved into the new location for expanded oper-ations during December 1950.The Employer then planned, and itapparently still intends, to increase its complement to approximately250 employees.At the end of June 1951, the Employer had 140employees but laid off about 40 employees shortly thereafter due toits inability to train employees in large numbers.During the monthpreceding the instant hearing, the Employer hired 15 new employeesbut 14 employees left its employment during that time, leaving approx-imately 95 employees on the payroll as of the time of the hearing.The Employer has procured the needed machinery for the expansionand has installed about 90 percent of it.The largest contemplatedexpansion will result from the proposed addition of a cutting depart-ment.However, although the 2 cutting machines have been installedin the cutting department for over 5 months the Employer has failedto hire any employees for that department.The Employer has madearrangements for hiring a cutting department foreman, but he is notpresently on the Employer's payroll and it is entirely speculative asto when he will be hired. The cutting department employees willperform production work which is unlike the sewing work now beingdone but the Employer does not contend, nor is there any basis fora contention, that these new employees cannot be properly placed ina production and maintenance unit.As the Employer does not offer any concrete plan of expansion andcannot say definitely when the full complement of employees will beachieved, it is clear that timely achievement of the Employer's pro- 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed expansion is speculative.In these circumstances and becausethe record discloses that the present complement is a substantial andrepresentative segment of the working force which will eventually beemployed, we shall direct an immediate election.,The Petitioner requests that eligibility to vote in the election di-rected herein be determined by the payroll period next precedingAugust 6, 1951, the date of filing the petition herein.We see nocompelling reason to depart in this case from our usual procedure ofutilizing the payroll period immediately preceding the direction ofelection and the Petitioner's request is hereby denied 2[Text of Direction of Election omitted from publication in thisvolume.]i Electrical Reactance Corporation,92 NLRB 1256.2Greater Erie Broadcasting Company(Radio StationWWOL),92 NLRB 270.LUNTZ IRON & STEEL COMPANYandUNITEDSTEELWORKERSOF AMERICA,CIO, PETITIONER.Case No. 8-RC-1308.November 00, 1951Decision and Certification of RepresentativesOn July 24, 1951, pursuant to a "Stipulation for Certification uponConsent Election," an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the EighthRegion, among the employees in the stipulated unit.Upon the com-pletion of the election, a tally of ballots was furnished the parties.The tally reveals that of approximately 66 eligible voters, 56 cast validballots, of which 28 were for, and 28 were against, the Petitioner.Two void ballots were cast and there were no challenged ballots.On July 27,1951, and July 30,1951, the Petitioner and the Employer,respectively, filed objections to the election.The Petitioner allegedthat (1) certain activities of the Employer and its agents interferedwith the employees' free choice of a bargaining representative; (2)the Board agent conducting the election erred in ruling void a ballotmarked in a manner resembling a "no" under the "Yes" box, assertingthat this ballot should have been counted for the Petitioner; and (3)the agent also erred in ruling valid a ballot marked with a red pen-ciled "X" in the "No" box, which was identified by the Employer'sobserver as having been cast by him. The Petitioner requested thatthe Board agent's determination concerning these two ballots be over-ruled and that it be certified or, in the alternative, that the election beset aside on the basis of its first objection.The Employer alleged inits first and second objections that the Petitioner and its agents en-97 NLRB No. 11.